Title: From George Washington to James Mease, 17 April 1778
From: Washington, George
To: Mease, James



Dear Sir
Head Quarters Valley Forge 17th April 1778

scarcely a day passes but I am either applied to by different Officers for cloathing, or by persons for payment or some Business in the Cloathiers Generals department. To the first, I can give no satisfactory answer, because I am intirely ignorant of the quantity which you have on hand or in expectation—To the last, I can only refer them to you, at such a distance, that they think it very hard to be at the expence of the money and time which they must necessarily expend in going to you and which must ultimately, become a public expence, & in the aggregate amount to no trifling Sum—In a word your absence, & the incompetency of a Clerk, to answer the various applications that are daily making, throws a load of business upon me which ought to be the burthen of your own Shoulders—& which were you present you would become more intimately acquainted with & know better how to provide for. For these reasons if you mean to continue in the Office I am

obliged to insist that you shall reside with the Army or so near it, that I can, upon every application to me, for matters in your department, receive proper information from you. I should suppose that an active deputy at Lancaster could superintend the making up the Cloathing at that place, and by making you weekly returns of the quantities ready to issue, orders might be given upon a certainty, and not put Officers to the expence and trouble of going up and down to no purpose. I hear, by report, of great quantities of Cloathing purchased on continental account in every quarter. But where are they? I cannot get as much cloth as will make Cloaths for my Servants, notwithstanding one of them that attends my person and Table, is indecently, & most shamefully naked and my frequent applications to Mr Kemper (which he says he has as often transmitted to you) in the course of the last two Months. I can easily under such an instance as this give credence to the complaints of others when they assert that no attention is paid to their wants. The greatest part lately supplied has been by particular States to their own troops.
I shall be glad to see you as soon as possible, and I beg you will bring with you as exact an account as you can make out, of the Quantities of Cloathing in your own Hands and those of your Agents in the different States and it is of essential importance that the Prices of Cloaths agreeable to the resolves of Congress of the  be fixed that proper Stoppages be made & Officers and Soldiers know what they have to depend upon—at present the public are loosing and every body dissatisfied. I am &c.

P.S. Shoes, Shirts and linen Overalls should now be principally attended to.

